 302301 NLRB No. 51DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See Secs. 102.69(a) and 102.111(b) of the Board's Rules and Regulations.2In a letter from the customer service manager of UPS's Metro Dallas loca-tion, UPS accepts full responsibility for nondelivery of the objections.3The Board's remand Order was issued, in unpublished form, on December23, 1990.Temple Inland Forest Products and United Paper-workers International Union, AFL±CIO, CLC,
Petitioner. Case 16±RC±9314January 24, 1991DECISION AND ORDER REMANDINGBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, OVIATT, ANDRAUDABAUGHPursuant to a Stipulated Election Agreement exe-cuted by the parties, an election by secret ballot was
conducted in the above-entitled proceeding on July 13,
1990, under the direction and supervision of the Re-
gional Director. On July 30, 1990, the Petitioner's
election objections were received by the Regional Of-
fice. On August 3, 1990, the Regional Director re-
jected the Petitioner's objections as untimely filed.1OnAugust 16, 1990, the Petitioner filed a request for re-
view contending that there are extenuating cir-
cumstances in this case that warrant the Board's ac-
cepting the objections out of time.The record shows that the Petitioner sent the elec-tion objections by United Parcel Service (UPS) on July18, 1990, 2 days in advance of the filing due date. Theobjections were delivered to the UPS facility in Nash-
ville, Tennessee, on July 18, 1990, and forwarded to
UPS's Fort Worth, Texas location where they were re-
ceived on July 19, 1990, and then lost.2In rejecting the Petitioner's objections, the RegionalDirector relied on Section 102.111(b) of the Board's
Rules and Regulations and the Board's decision in
Drum Lithographers, 287 NLRB 22 (1987).ORDERFor the reasons discussed in John I. Haas, Inc., 301NLRB 300 (1991), the Board has decided to overrule
Drum Lithographers, and revise its Rules and Regula-tions at Section 102.111(b) to remove election objec-
tions from the documents excluded from the ``post-
mark'' rule. Because the Petitioner's objections were
timely filed under the ``postmark'' rule, we have re-
manded this case to the Regional Director to process
them.3